MONEY MARKET OBLIGATIONS TRUST 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 September 30, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:MONEY MARKET OBLIGATIONS TRUST (the “Trust”) Automated Cash Management Trust Federated Capital Reserves Fund Federated Government Reserves Fund Federated Municipal Trust Government Obligations Fund Government Obligations Tax-Managed Fund Liberty U.S. Government Money Market Trust Municipal Obligations Fund Prime Cash Obligations Fund Prime Management Obligations Fund Prime Obligations Fund Prime Value Obligations Fund Tax-Free Obligations Fund Treasury Obligations Fund 1933 Act File No. 33-31602 1940 Act File No. 811-5950 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated September 30, 2010, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed 485(b) as Post-Effective amendment No. 112 on September 28, 2010. If you have any questions regarding this certification, please contact me at (412) 288-7404. Very truly yours, /s/ Leslie K. Ross Leslie K. Ross Assistant Secretary
